ORDER
PER CURIAM:
Tommy Mittenburg appeals three final orders of the Labor and Industrial Relations Commission, each of which denied a workers’ compensation claim that he asserted against his employer, Missouri Pressed Metals, Inc. and against the Second Injury Fund, for accidents allegedly occurring on September 24, 2009, December 14-16, 2009, and September 3, 2010. The cases were consolidated for hearing below and are likewise consolidated for this appeal. Mittenburg raises eleven points on appeal. After a thorough review of each finding made by the Commission to which Mittenburg ascribes error, we affirm. Rule 84.16(b).